IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






No. AP-75,541


CLIFTON WILLIAMS, Appellant

v.


THE STATE OF TEXAS





Appeal of Case 114-1505-06 of the
114th Judicial District Court,

Smith County




 Womack, J., filed a concurring opinion.


	I join the Court's opinion, ante. I write to emphasize that we have not been asked to
decide whether the instruction on mental retardation violated Article 36.14 of the Code of
Criminal Procedure, which requires the trial judge to deliver a written charge "setting forth the
law" and "not summing up the testimony, [or] discussing the facts ."

Filed  November 26, 2008.
Publish.